329 F.2d 258
117 U.S.App.D.C. 303
Florence E. URCIOLO et al., Appellants,v.William BATTLE, Appellee.
No. 18057.
United States Court of Appeals District of Columbia Circuit.
Argued Jan. 21, 1964.Decided Feb. 6, 1964.

Mr. Herman Miller, Washington, D.C., for appellants.
Mr. Laurence Levitan with whom Mr. Paul H. Weinstein was on the brief, for appellee.
Before FAHY, WASHINGTON and DANAHER, Circuit Judges.
PER CURIAM.


1
The appellee was injured as he negotiated his passage in a darkened hallway leading from a bathroom to a bedroom on the second floor of a 2-tenement house owned by appellants.  The appellants had argued in the District Court that the appellee was a trespasser to whom they owed no duty and that, in any event, the appellee had been guilty of contributory negligence.  The trial judge instructed the jury on various possible phases of the status of the appellee, whether as trespasser, licensee or invitee, as well as on the other issues raised.  No exceptions were taken to the charge as given.  Conflicts in the testimony and in the respective claims of the parties were resolved by the jury.  We find no error.


2
Affirmed.